 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    United States of America,                      No. 2:21-mc-0081-KJM-DB
12                      Plaintiffs,
13           v.                                      ORDER
14    Ronald Steven Schoenfeld et al.,
15                      Defendant & Judgment
                        Debtors.
16
      Betterment LLC,
17                      Garnishee.
18

19          The Government filed an application for a writ of continuing garnishment of the wages of

20   defendant. See generally ECF No. 1. The pending application is REFERRED to the assigned

21   magistrate judge for proceedings under 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(7).

22          All dates currently set before the undersigned are hereby VACATED.

23          IT IS SO ORDERED.

24   DATED: June 21, 2021.

25

26

27

28
                                                     1
